Certified State Law Question, No. 395CV7550. On consideration of preliminary memoranda pursuant to S.Ct-Prac.R. XVIII(6). The following question of Ohio law was certified by the United States District Court for the Northern District of Ohio, Western Division:
“Whether a wrongful death claimant who is a statutory beneficiary of an insured decedent can recover under the uninsured motorist provisions of the decedent’s insurance policy, either individually or through the administratrix of the decedent’s estate, if the claimant is not an insured as defined in the policy.”
Sua sponte, the certified question and the cause are held for the decision in 96-764 and 96-852, Holt v. Grange Mut. Cos. Co., Butler App. No. CA95-11-192; briefing schedule stayed; oral argument shall not be scheduled.